Citation Nr: 1500422	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE
 
Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
S. Syverson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1969 to October 1972, including service in the Republic of Vietnam.
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
 
In August 2013, the Board denied entitlement to service connection for a heart disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 order, the Court granted a joint motion for remand to the extent that the Board denied entitlement to service connection for ischemic heart disease.  The appeal as to all other heart disorders addressed in the August 2013 Board decision was dismissed.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran and his representative argue that the Board should grant the claim based on the evidence of record.  This evidence includes a January 2013 Disability Benefits Questionnaire completed by the appellant's private physician, Dr. T.D., showing a diagnosis of ischemic heart disease and a December 2012 coronary computed tomography angiogram (CTA) results upon which the physician's opinion is based.
Unfortunately, Dr. T.D. did not explain his reasoning for diagnosing ischemic heart disease based upon the CTA results and the CTA report itself does not include a diagnosis of ischemic heart disease.  Hence, the Board finds that an additional medical opinion, and possibly examination, is needed, particularly in light of the fact that the January 2013 VA examiner did not diagnose ischemic heart disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and that an opinion is entitled to little weight if it contains only data and conclusions); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (explaining that the Board may not rely on its own unsubstantiated medical conclusions and that where the medical evidence of record is insufficient, the Board is free to order medical examination).  
 
Additionally, there appear to be relevant medical records that are not yet associated with the claims file, which should be obtained.  

Of course, the Veteran may submit additional evidence, such as a statement from his private physician explaining the reasoning behind the diagnosis of ischemic heart disease, if he so chooses.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Send the Veteran a letter asking him to complete the necessary authorization forms, which should be included as enclosures, so that VA may attempt to obtain complete treatment records from his non-VA providers, including Dr. T.D., the St. Paul Heart Clinic, and the provider who performed the September 2011 echocardiogram referenced in the January 2013 Disability Benefits Questionnaire completed by Dr. T.D.  The Veteran should also be asked to identify any VA treatment at locations outside of the Minneapolis VA health care system.  
 
The AOJ must then obtain any identified records and associate them with either the claims, Virtual VA, or VBMS file.  Regardless of the Veteran's response, obtain all records of relevant treatment at the Minneapolis VA health care system since February 2013 and associate them with either the claims, Virtual VA, or VBMS file.  
 
If the AOJ cannot locate any identified records, it must specifically document the attempts that were made to locate such records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  
 
2.  After associating any additional records with the claims, Virtual VA, or VBMS file, the AOJ is to provide a cardiologist with access to the claims file and any relevant records in Virtual VA and VMBS, to include any recently obtained treatment records.  The cardiologist must specify in his or her report that the claims file and any Virtual VA and VBMS records have been reviewed.  
 
The cardiologist must determine, based on the evidence of record, whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran has ischemic heart disease.  For VA purposes ischemic heart disease includes: residuals of an acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; stable, unstable and Prinzmetal's angina; and any other condition that qualifies within the generally accepted medical definition of ischemic heart disease.  
 
If the cardiologist finds that the evidence of record does not adequately demonstrate ischemic heart disease, then the Veteran must be scheduled for an examination with the cardiologist.  Any indicated tests or studies should be performed, to include an exercise stress test.  The cardiologist should then explain, based on the evidence of record and the examination results, whether a diagnosis of ischemic heart disease is warranted.  
 
The cardiologist must provide a fully reasoned rationale for any and all opinions offered, including discussion of the facts of this case and any medical tests or studies relied upon.  In addition to any other records the cardiologist finds pertinent, the cardiologist must specifically comment on the December 2012 CTA results and the January 2013 opinion by Dr. T.D.
 
3.  After the development requested has been completed, the AOJ must review the cardiologist's report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the cardiologist documented his or her consideration of the Virtual VA and VBMS files.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
4.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

